 



Exhibit 10.50
EXECUTION COPY
AMENDMENT NO. 11 dated as of April 10, 2008 to the Amended and Restated Credit,
Security, Guaranty and Pledge Agreement dated as of December 15, 2003 among
Lions Gate Entertainment Corp. and Lions Gate Entertainment Inc. (together, the
“Borrowers”), the Guarantors named therein, the Lenders referred to therein,
JPMorgan Chase Bank, National Association (formerly known as JPMorgan Chase
Bank), as Administrative Agent and as Issuing Bank for the Lenders (the
“Administrative Agent”), JPMorgan Chase Bank, National Association Toronto
Branch (formerly known as JPMorgan Chase Bank, Toronto Branch) as Canadian
Agent, Bank of America, N.A. (as successor by merger to Fleet National Bank), as
Co-Syndication Agent and BNP Paribas, as Co-Syndication Agent (as the same is
hereby amended and may be amended, supplemented or otherwise modified, the
“Credit Agreement”).
INTRODUCTORY STATEMENT
     The Lenders have made available to the Borrowers a credit facility pursuant
to the terms of the Credit Agreement.
     Pursuant to Amendment Number 10 to the Credit Agreement dated as of
August 8, 2007 (“Amendment No. 10”), the Credit Agreement was amended to, among
other things, permit PA Lender (as defined below) to make loans of up to
$60,000,000 to Lions Gate Pennsylvania, Inc., a Pennsylvania corporation
(“LGPA”) substantially on the terms set forth in Schedule 1.7 thereof to fund
the production of motion pictures and televisions shows in the Pennsylvania
Regional Center subject to the requirements that (i) the PA Lender has entered
into an intercreditor agreement with the Administrative Agent reasonably
satisfactory to the Administrative Agent in all respects and (ii) a cash
collateral account, holding an amount equal to the principal amount of the
outstanding loans made by the PA Lender, is maintained with the Administrative
Agent.
     In order to (i) implement Amendment No. 10, (ii) provide guarantees and a
security interest in the Film Library (as defined below) to the PA Lender for
the obligations under the PA Credit Agreement and (iii) permit an increase in
the amount of the loans by the PA Lender to $66,000,000 and approve certain
other changes to the terms thereof, the parties hereto have agreed to amend the
Credit Agreement, all on the terms and subject to the conditions herein set
forth.

 



--------------------------------------------------------------------------------



 



     Therefore, the parties hereto hereby agree as follows:
     Section 1. Defined Terms. Capitalized terms used herein and not otherwise
defined herein shall have the meaning given them in the Credit Agreement.
     Section 2. Amendments to the Credit Agreement. Subject to the satisfaction
of the conditions precedent set forth in Section 3 hereof, the Credit Agreement
is hereby amended as of the Effective Date (as hereinafter defined) as follows:
     (A) Article 1 of the Credit Agreement is hereby amended to insert the
following definitions in their appropriate alphabetical sequence:
‘Film Library’ shall mean with respect to each Credit Party, that portion of the
Collateral representing all of such Credit Party’s right, title and interest in
and to all items of Product including the distribution rights for each item of
Product, commencing on the date that is eighteen (18) months after the date that
any such item of Product was first commercially distributed, exhibited or
released, and any proceeds thereof.
‘Group Lender’ and ‘Group Lenders’ shall mean, at any time for which it is to be
determined, the Sterling Lender and/or the U.S. Dollar Lenders, as applicable.
‘LGPA’ shall mean Lions Gate Pennsylvania, Inc., a Pennsylvania corporation.
‘PA Borrower’ shall mean, jointly and severally, LGPA together with its
Subsidiaries party to the PA Credit Agreement from time to time.
‘PA Credit Agreement’ shall mean that certain Loan Agreement entered into on
April ___, 2008, by and between PA Lender and PA Borrowers.
‘PA Event of Default’ shall mean an Event of Default, as defined in the PA
Credit Agreement.
‘PA Lender’ shall mean Pennsylvania Regional Center, LP I and its permitted
successors and assigns, as lender to PA Borrowers pursuant to the terms of the
PA Credit Agreement.
‘PA Loan’ shall mean the loans made under, and in accordance with, the PA Credit
Agreement.
‘PA Obligations’ shall mean all “Obligations” owing by the PA Borrowers to PA
Lender as defined in the PA Credit Agreement.”
     (B) Article 1 is hereby further amended by replacing the definitions of
“Borrower,” “Event of Default,” “Lender,” “Lenders,” “Guarantors” and
“Obligations,” contained therein in their entirety with the following,
respectively:
‘Borrower’ shall mean LGEC and LGEI, except that with respect to the UK Loans,
Borrower shall mean the UK Borrower; provided, however, that for the

2



--------------------------------------------------------------------------------



 



purposes of Articles 8, 9 and 12 hereof, the term “Borrower” shall also include
the PA Borrowers in respect of the PA Obligations.
‘Event of Default’ shall have the meaning given to such term in Article 7 hereof
and for the purposes of Articles 8, 9, 10, 11 and 12, hereof, the term “Event of
Default” shall also include a PA Event of Default.
‘Guarantors’ shall mean (i) LGEC with respect to (a) the Obligations of LGEI and
(b) the PA Obligations, (ii) LGEI with respect to (a) the Obligations of LGEC
and (b) the PA Obligations, (iii) all the other entities listed on
Schedule 3.7(a) and Schedule 1.3 hereto and any other direct or indirect
Subsidiary of a Credit Party acquired or created after the date hereof (other
than, with respect to the guaranty of PA Obligations, any PA Borrower) which
Subsidiary becomes a signatory to this Credit Agreement as a Guarantor as
required by Section 5.17 with respect to (1) the obligations of all of the
Borrowers under this Credit Agreement, the Notes, any other Fundamental Document
and the Fee Letter and (2) the PA Obligations and (iv) Redbus Pictures and
Redbus Home Entertainment Limited and any other Subsidiaries of Redbus acquired
or created after the date hereof, which Subsidiary becomes a signatory to this
Credit Agreement as a Guarantor as required by Section 5.17 with respect to the
obligations of the UK Borrower; provided, however, that for the sake of
clarification, no Unrestricted Subsidiary or Inactive Subsidiary shall be a
Guarantor hereunder; provided, further, that neither Redbus nor any of its
Subsidiaries shall be considered Guarantor of the Obligations of LGEI, LGEC or
any PA Borrower hereunder.
‘Lender’ and ‘Lenders’ shall mean the Sterling Lender and/or the U.S. Dollar
Lenders and/or the PA Lender, as applicable.
‘Obligations’ shall mean (a) the obligation of the Borrowers to make due and
punctual payment of (i) principal of and interest on the Loans, the face amount
of the Commitment Fees, any reimbursement obligations in respect of Letters of
Credit, monetary obligations of any Credit Party pursuant to interparty
agreements delivered in connection with Special Purpose Producer Agreements,
costs and attorneys’ fees and all other monetary obligations of the Borrowers to
the Administrative Agent, the Issuing Bank or any Group Lender under this Credit
Agreement, the Notes, any other Fundamental Document or the Fee Letter, (ii) all
amounts payable by the Borrowers to any Group Lender under any Currency
Agreement or Interest Rate Protection Agreement, provided that the
Administrative Agent shall have received written notice thereof within ten
(10) Business Days after execution of such Currency Agreement or Interest Rate
Protection Agreement and (iii) amounts payable to JPMorgan Chase Bank or any of
its Affiliates in connection with any bank account maintained by the Borrowers
or any other Credit Party at JPMorgan Chase Bank or any such Affiliate or any
other banking services provided to the Borrowers or any other Credit Party by
JPMorgan Chase Bank or any such Affiliate and (b) for the purposes of Articles
8, 9 and 12, hereof and Annex I hereto, the term “Obligations” shall also
include the PA Obligations.”

3



--------------------------------------------------------------------------------



 



     (C) Article I of the Credit Agreement is hereby amended by replacing each
use, throughout, of: (i) “the Lenders” with “the Group Lenders”, (ii) “Lender”
with “Group Lender” (including, without limitation, in the definition of
“Required Lenders”) and (iii) “all Lenders” with “all Group Lenders”, except
that uses of “the Lenders”, “Lender” and “all Lenders” in the following
definitions shall not be replaced:
(1) “Administrative Agent”;
(2) “Initial Date”, item (iii); and
(3) “Material Adverse Effect”.
     (D) The definition of “Pennsylvania Regional Financing Arrangement”
appearing in Article 1 of the Credit Agreement is hereby amended by deleting the
words “on Schedule 1.7 annexed hereto” and inserting in the place the words “set
forth in the PA Credit Agreement”.
     (E) The definition of “Percentage” appearing in Article 1 of the Credit
Agreement is hereby amended by adding the following proviso at the end of the
existing text:
          ”; provided however, that solely for purposes of Section 12.6 hereof
(including determination of Pro Rata Share for use in connection with
Section 12.6), Percentage shall be determined as if the PA Lender holds a U.S.
Dollar Credit Commitment equal to its commitment under the PA Credit Agreement
and the Total U.S. Dollar Revolving Credit Commitment were increased by such
amount.”
     (F) Articles 2 through 7 and Articles 10, 11 and 13 (excluding
Sections 6.2(a), 6.3(iii), 13.1, 13.2, 13.5, 13.8, 13.9, 13.11A and 13.13) of
the Credit Agreement are hereby amended by replacing each use, throughout, of:
(i) “the Lenders” with “the Group Lenders”, (ii) “Lender” with “Group Lender”
and (iii) “all Lenders” with “all Group Lenders”.
     (G) Section 6.1(r) of the Credit Agreement is hereby amended by deleting
the figure “$60,000,000” and replacing it with the figure “$66,000,000”.
     (H) Section 8.7 of the Credit Agreement is hereby amended by replacing the
proviso at the end thereof with the following proviso:
          “provided, however, that, the Administrative Agent may in its
discretion and with the consent of the Required Lenders (and PA Lender, if the
funds constitute proceeds of the Film Library), apply funds comprising the
Collateral to pay the cost (i) of completing any item of Product owned in whole
or in part by any Credit Party in any stage of production and (ii) of making
delivery to the distributors of such item of Product. Any amounts remaining
after such indefeasible payment in full shall be remitted to the appropriate
Credit Party or as a court of competent jurisdiction may otherwise direct.”
     (F) Article 11 of the Credit Agreement is hereby amended to insert a new
Section 11.5 at the end of the existing text to read as follows:

4



--------------------------------------------------------------------------------



 



          “SECTION 11.5 LGPA Financing. In order to induce the Group Lenders to
permit the making of the PA Loan, the Credit Parties agree that prior to or
simultaneously with each advance of the PA Loan under the PA Credit Agreement,
the Borrowers shall deposit or cause to be deposited in the U. S. Cash
Collateral Account an amount in cash or Cash Equivalents equal to 105% of the
principal amount of such advance. If the principal of any PA Loan under the PA
Credit Agreement is repaid, in whole or in part, the Administrative Agent will
if requested by the Borrowers at a time when no Default or Event of Default
shall have occurred and be continuing, release the portion of such deposit in
excess of 105% of the principal amount of the PA Loan then outstanding. The PA
Lender acknowledges that it shall have no interest whatsover in any collateral
provided pursuant to this Section 11.5 or any proceeds thereof, and that such
collateral is being provided solely for the benefit of the Group Lenders, the
Administrative Agent and the Issuing Bank.”
     (G) Section 12.5(a) of the Credit Agreement is hereby amended by replacing
the second sentence thereof with the following:
          “The Administrative Agent, the Issuing Bank and their respective
directors, officers, agents, and employees shall in no event be liable to the
Lenders or to any of them for any action taken or omitted to be taken by it
pursuant to: (i) instructions received by it from the Required Lenders (and PA
Lender, if such instructions relate to the Film Library), (ii) Section 12.15
hereof, or (iii) in reliance upon the advice of counsel selected by it with
reasonable care.”
     (H) The Credit Agreement is hereby amended by inserting Section 12.15
immediately after Section 12.14, as follows:
          “SECTION 12.15 Annex I to Amendment Number 11 to the Credit Agreement.
The relative rights of Group Lenders, PA Lender and Administrative Agent with
respect to the Collateral are governed by the provisions of Annex I hereto, and
each of the Lenders, the Credit Parties and the Administrative Agent hereby
agrees to be bound by such provisions and each of the Lenders and Credit Parties
authorizes the Administrative Agent to take any action necessary to carry out
the purpose of such provisions.”
     (I) The Credit Agreement is hereby amended by inserting a new
Section 13.11A immediately after Section 13.11, to read as follows:
          “SECTION 13.11A Certain Matters Regarding PA Lender and Amendments. No
modification, amendment or waiver of any provision of Amendment No. 11, dated as
of April 10, 2008 to the Credit Agreement (“Amendment No. 11”) or Annex I
thereto or any provisions of the Credit Agreement amended by such Amendment
No. 11, and no consent to any departure by any other party therefrom, shall in
any event be effective unless the same shall be in writing and signed by the PA
Lender and then such waiver or consent shall be effective only in the specific
instance and for the purpose for which given. No provision of Amendment No. 11,
Annex I thereto or any provision of the Credit Agreement amended by such
Amendment No. 11 shall be terminated without the written consent of the PA
Lender as long as the PA Obligations are outstanding. The PA Lender hereby
consents to any modification, waiver, consent or amendment which is hereafter
approved by the requisite Group Lenders which may (i) release a substantial
portion of the Collateral which does not include the Film Library, (ii) extend
the

5



--------------------------------------------------------------------------------



 



Maturity Date, (iii) amend the definition of “Required Lenders,” (iv) amend the
definition of “Collateral” (and defined terms used in the definition of
Collateral) other than the Film Library, (v) amend or modify Section 2.1(c),
2.2, 2.13(d), 2.6(a)(i), 2.6(i) or Section 13.11 or (vi) increase the advance
rates of any components or add any new components to the Borrowing Base.
     (J) The Credit Agreement is hereby amended to add Annex I thereto in the
form thereof attached to this Amendment No. 11.
     Section 3. Conditions to Effectiveness. The effectiveness of this Amendment
is subject to the satisfaction of all of the following conditions precedent (the
date on which all such conditions have been satisfied being herein called the “
Effective Date”):
     (A) the receipt by the Administrative Agent of counterparts of this
Amendment which, when taken together, bear the signatures of the Borrowers, each
Guarantor, the Administrative Agent, the PA Lender and the Required Lenders;
     (B) the payment of all fees and expenses (including, without limitation,
fees and disbursements of counsel and consultants retained by the Administrative
Agent) due and payable by any Credit Party to the Administrative Agent and/or
the Lenders; and
     (C) all legal matters incident to this Amendment shall be satisfactory to
Morgan, Lewis & Bockius LLP, counsel for the Administrative Agent.
     Section 4. Representations and Warranties. Each Credit Party represents and
warrants that:
     (A) after giving effect to this Amendment, the representations and
warranties contained in the Credit Agreement are true and correct in all
material respects on and as of the date hereof as if such representations and
warranties had been made on and as of the date hereof (except to the extent that
any such representations and warranties specifically relate to an earlier date);
     (B) after giving effect to this Amendment, no Event of Default or Default
will have occurred and be continuing on and as of the date hereof.
     Section 5. Further Assurances. At any time and from time to time, upon the
Administrative Agent’s request and at the sole expense of the Credit Parties,
each Credit Party will promptly and duly execute and deliver any and all further
instruments and documents and take such further action as the Administrative
Agent reasonably deems necessary to effect the purposes of this Amendment.
     Section 6. Fundamental Documents. This Amendment (including Annex I hereto)
is designated a Fundamental Document by the Administrative Agent.
     Section 7. Full Force and Effect. Except as expressly amended hereby, the
Credit Agreement and the other Fundamental Documents shall continue in full
force and effect in accordance with the provisions thereof on the date hereof.
As used in the Credit Agreement, the terms “Agreement”, “this Agreement”,
“herein”, “hereafter”, “hereto”, “hereof”, and words of

6



--------------------------------------------------------------------------------



 



similar import, shall, unless the context otherwise requires, mean the Credit
Agreement as amended by this Amendment.
     Section 8. APPLICABLE LAW. THIS AMENDMENT SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.
     Section 9. Counterparts. This Amendment may be executed by facsimile or by
electronic mail of a pdf file, and in two or more counterparts, each of which
shall constitute an original, but all of which when taken together shall
constitute but one instrument.
     Section 10. Expenses. The Borrowers agree to pay all out-of-pocket expenses
incurred by the Administrative Agent in connection with the preparation,
execution and delivery of this Amendment, including, but not limited to, the
reasonable fees and disbursements of counsel for the Administrative Agent.
     Section 11. Headings. The headings of this Amendment are for the purposes
of reference only and shall not affect the construction of or be taken into
consideration in interpreting this Amendment.
     Section 12. Ratification By Borrowers and Guarantors. Each of the Borrowers
and Guarantors hereby acknowledges, confirms and agrees that (i) its
guarantee(s) contained within Article 9 of the Credit Agreement are continuing
guarantee(s) of the “Obligations”, including, without limitation, the PA
Obligations, (ii) the security interests granted by it pursuant to Article 8 of
the Credit Agreement secure its “Obligations” owing to the Lenders, including,
without limitation, the PA Obligations and (iii) the security interests granted
by it pursuant to Articles 10 and 11 of the Credit Agreement secure its
“Obligations” owing to the Group Lenders.
     Section 13. PA Lender Acknowledgement and Agreement. The PA Lender hereby
acknowledges that by executing this Amendment No. 11 it has become a party to
the Credit Agreement solely for the purpose of obtaining the benefit of the
guarantees and security interests described in clauses (i) and (ii) of
Section 12 above with respect to the PA Obligations and for no other purpose and
agrees that for the purposes of the Credit Agreement, including, without
limitation, Annex I, it will be a Lender and will comply with all obligations of
the Lenders set out therein, including, without limitation, the obligations of
the Lenders set forth in Articles 8, 9, and 12 and Sections 13.1, 13.2, 13.5,
13.8, 13.9 13.11A and 13.13 thereof.

7



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereby have caused this Amendment to be
duly executed as of the date first written above:

            BORROWERS (in their capacities both as
Borrowers and as Guarantors):

LIONS GATE ENTERTAINMENT CORP.
      By   /s/         Name:        Title: General Counsel & EVP        LIONS
GATE ENTERTAINMENT INC.
      By   /s/         Name:           Title:   General Counsel & EVP     

             
 
  Executed as a Deed by     )  
 
  LION GATE UK LIMITED     )  
 
  by     )  
 
           
 
  /s/        
 
           
 
  (Director) and        
 
  /s/        
 
           
 
  (Director/Secretary)        

GUARANTORS:
3WISE GUYS PRODUCTIONS INC.
3F SERVICES, INC.
ALL ABOUT US PRODUCTIONS, INC.
AM PSYCHO PRODUCTIONS, INC.
ARIMA INC.
ARTISAN ENTERTAINMENT INC.
ARTISAN FILMED PRODUCTIONS, INC.
ARTISAN HOME ENTERTAINMENT INC.
ARTISAN MUSIC INC.
ARTISAN PICTURES INC.
ARTISAN RELEASING INC.
ARTISAN TELEVISION INC.
ATTRACTION PRODUCTIONS LLC
BD OPTICAL MEDIA, INC.
BL DISTRIBUTION CORP.
BLUE PRODUCTIONS INC.
BURROWERS PRODUCTIONS, INC.
CAVE PRODUCTIONS, INC.
CINEPIX ANIMATION INC./ANIMATION
          CINEPIX INC.

8



--------------------------------------------------------------------------------



 



CINEPIX FILMS INC./FILMS CINEPIX INC.
CONFIDENCE PRODUCTIONS, INC.
CUT PRODUCTIONS INC.
DEAD ZONE PRODUCTION CORP.
DEBMAR/MERCURY, LLC
DEBMAR STUDIOS INC.
DEVILS REJECTS, INC.
DJM SERVICES, INC.
DRESDEN FILES PRODUCTIONS CORP.
DRESDEN FILES PRODUCTIONS I CORP.
EMPLOYEE PRODUCTIONS, INC.
FHCL, LLC
FILM HOLDINGS CO.
FINAL CUT PRODUCTIONS CORP.
FIVE DAYS PRODUCTIONS CORP.
FRAILTY PRODUCTIONS, INC.
FUSION PRODUCTIONS, INC.
GC FILMS, INC.
HIGH CONCEPT PRODUCTIONS INC.
HYPERCUBE PRODUCTIONS CORP.
KILL PIT PRODUCTIONS INC.
KING OF THE WORLD PRODUCTIONS LLC
INVISIBLE CASTING INC.
LANDSCAPE ENTERTAINMENT CORP.
LC PRODUCTIONS CORP.
LG PICTURES INC.
LIONS GATE FILMS DEVELOPMENT CORP.
LIONS GATE FILMS INC.
LIONS GATE FILMS PRODUCTIONS
          CORP./PRODUCTIONS FILMS LIONS
          GATE S.A.R.F.
LIONS GATE MUSIC CORP.
LIONS GATE MUSIC PUBLISHING LLC
LIONS GATE RECORDS, INC.
LIONS GATE SPIRIT HOLDINGS, LLC
LIONS GATE STUDIO MANAGEMENT LTD.
LIONS GATE TELEVISION DEVELOPMENT
          LLC
LIONS GATE TELEVISION INC.
LG HORROR CHANNEL HOLDINGS LLC
LOVESPRING PRODUCTIONS, INC.
LUCKY 7 PRODUCTIONS CORP.
MOTEL MAN PRODUCTIONS INC.
MOTHER PRODUCTIONS CORP.
NGC FILMS, INC.
PALM SPRINGS PRODUCTIONS INC.

9



--------------------------------------------------------------------------------



 



PLANETARY PRODUCTIONS, LLC
POST PRODUCTION, INC.
PRODUCTION MANAGEMENT INC.
PROFILER PRODUCTIONS CORP.
PSYCHO PRODUCTIONS SERVICES CORP.
PUNISHER PRODUCTIONS, INC.
SCARLETT, LLC
SCREENING ROOM, INC.
SILENT DEVELOPMENT CORP.
TALK PRODUCTIONS CORP.
TOUCH PRODUCTIONS CORP.
TERRESTRIAL PRODUCTIONS CORP.
U.R.O.K. PRODUCTIONS INC.
VESTRON INC.
WEEDS PRODUCTIONS INC.
WILDFIRE PRODUCTIONS INC.
WILDFIRE 2 PRODUCTIONS INC.
WILDFIRE 3 PRODUCTIONS INC.
WILDFIRE 4 PRODUCTIONS INC.
WRITERS ON THE WAVE, INC.

                  By:   /s/         Name:           Title:   General Counsel   
    BLAIR WITCH FILM PARTNERS LTD.
By: Artisan Filmed Productions Inc.
Its: General Partner
      By:   /s/         Name:           Title:   General Counsel     

             
 
  Executed as a Deed by     )  
 
  LIONS GATE PICTURES UK LIMITED     )  
 
  by     )  

                  /s/       (Director) and                    /s/      
(Director/Secretary)           

10



--------------------------------------------------------------------------------



 



                 
 
  Executed as a Deed by     )  
 
  LIONS GATE HOME     )  
 
  ENTERTAINMENT UK LIMITED     )  
 
  by     )  

                  /s/       (Director) and                    /s/      
(Director/Secretary)           

            PA BORROWERS (in their capacities both as PA
Borrowers and as Guarantors):


LIONS GATE PENNSYLVANIA, INC.
      By   /s/         Name:           Title:           VERDICT PRODUCTIONS,
INC.
      By   /s/         Name:           Title:           CUPID PRODUCTIONS, INC.
      By   /s/         Name:           Title:        

11



--------------------------------------------------------------------------------



 



            LENDERS:
JPMORGAN CHASE BANK, NATIONAL ASSOCIATION, (formerly known as JPMorgan Chase
Bank), individually and as Administrative Agent
      By   /s/         Name:           Title:
Address:
Attention:
Facsimile:         BANK LEUMI USA
      By   /s/         Name:           Title:
Address:
Attention:
Facsimile:         BNP PARIBAS
      By   /s/         Name:           Title:
Address:
Attention:
Facsimile:               By   /s/         Name:           Title:
Address:
Attention:
Facsimile:      

12



--------------------------------------------------------------------------------



 



            CITY NATIONAL BANK
      By   /s/         Name:           Title:
Address:
Attention:
Facsimile:         BANK OF AMERICA, N.A. (as successor by merger to
Fleet National Bank)
      By   /s/         Name:           Title:
Address:
Attention:
Facsimile:         ISRAEL DISCOUNT BANK OF NEW YORK
      By           Name:           Title:
Address:
Attention:
Facsimile:               By           Name:           Title:
Address:
Attention:
Facsimile:         MANUFACTURERS BANK
      By   /s/         Name:           Title:
Address:
Attention:
Facsimile:      

13



--------------------------------------------------------------------------------



 



            U.S. BANK NATIONAL ASSOCIATION
      By   /s/         Name:           Title:
Address:
Attention:
Facsimile:         SOCIETE GENERALE
      By   /s/         Name:           Title:
Address:
Attention:
Facsimile:         THE LEWIS HORWITZ ORGANIZATION, a division of
Imperial Capital Bank
      By           Name:           Title:
Address:
Attention:
Facsimile:         UNION BANK OF CALIFORNIA, N.A.
      By   /s/         Name:           Title:
Address:
Attention:
Facsimile:      

14



--------------------------------------------------------------------------------



 



            WESTLB AG (formerly Westdeutsche Landesbank
Girozentrale), NEW YORK BRANCH
      By           Name:           Title:
Address:
Attention:
Facsimile:               By           Name:           Title:
Address:
Attention:
Facsimile:         THE ROYAL BANK OF SCOTLAND PLC
      By           Name:           Title:
Address:
Attention:
Facsimile:         GRAYSON & CO.
      By           Name:           Title:
Address:
Attention:
Facsimile:         PENNSYLVANIA REGIONAL CENTER, LP I
      By   /s/         Name:           Title:
Address:
Attention:
Facsimile:      

15